DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. The art rejections still apply as presented previously. The USC 112 rejections are obviated by amendment. The objection to the title remains as no amendment has been submitted. See MPEP 606.01 that states the Examiner may require a change in title.
The entirety of Applicant’s Remarks are directed to the amended features of the independent claims. Applicant asserts that Ichikawa and Hinterberger fail to disclose an MCU that calculates average pack current and corrects pack current as recited. However, the claims only recite that the MCU is configured to perform such functions. Absent “programmed to” language, the configured to recitation for a controller is considered functional language and intended use. It is the Office’s position that the structure necessary to perform the intended functions are present in Ichikawa and Hinterberger and thus they meet the limitations. See modified rejections below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MANAGEMENT APPARATUS AND METHODS INCLUDING A BUS BAR.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8, 9, 11-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0380318 A1) in view of Hinterberger (US 2018/0026251 A1).
Regarding claim 1, Ichikawa discloses an apparatus comprising: a conductor 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductor 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller comprises: a voltage detection terminal (converter) capable of measuring a voltage applied to the conductor; a microcomputer (MCU) capable of calculating current flowing through the conducted based on voltage; and a detection circuit connector (communicator) 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19). Ichikawa discloses that its control board comprises a detection circuit for current and temperature (paragraph 19). It is the Office’s position that the MCU is thus capable of calculating average pack current and correcting pack current as recited. Ichikawa does not disclose an element for wireless communication, however. Hinterberger—in an invention for an electrical bus bar—discloses the use of a sensor element connected to the bus bar for recording and wirelessly communicating current data such that current can be measured at which location desired with the benefit of being wireless (paragraph 20). It would have been obvious to one having ordinary skill in the art at the time of invention to add a wireless sensor/communicator to Ichikawa to regard current data without additional connection elements as suggested by Hinterberger.
Regarding claim 2, Ichikawa discloses that the conductor 1 is structured to connect the positive electrode 41 of one cell to the negative electrode 42 of another (paragraph 15).
Regarding claims 4-6 and 11, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 8, Ichikawa discloses wired communication (paragraph 19).
Regarding claim 9, Ichikawa discloses that the controller is in communication with a plurality of bus bars and capable of transmitting information between the components (paragraph 15).
Regarding claim 12, Ichikawa disclose a plurality of bus bars and conductors but not additional controllers. Mere duplication is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the parts of Ichikawa to duplicate their effects and benefits.
Regarding claim 13, Ichikawa discloses an apparatus comprising: a plurality of conductors 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductors 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller comprises: a voltage detection terminal (converter) capable of measuring a voltage applied to the conductor; a microcomputer (MCU) capable of calculating current flowing through the conducted based on voltage; and a detection circuit connector (communicator) 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19). Ichikawa discloses that its control board comprises a detection circuit for current and temperature (paragraph 19). It is the Office’s position that the MCU is thus capable of calculating average pack current and correcting pack current as recited. Ichikawa does not disclose an element for wireless communication, however. Ichikawa does not disclose an element for wireless communication. Hinterberger—in an invention for an electrical bus bar—discloses the use of a sensor element connected to the bus bar for recording and wirelessly communicating current data such that current can be measured at which location desired with the benefit of being wireless (paragraph 20). It would have been obvious to one having ordinary skill in the art at the time of invention to add a wireless sensor/communicator to Ichikawa to regard current data without additional connection elements as suggested by Hinterberger.
Regarding claim 14, Ichikawa discloses that the conductors 1 are structured to connect the positive electrode 41 of cells to the negative electrode 42 of other cells (paragraph 15).
Regarding claims 16 and 17, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 19, Ichikawa discloses wired communication (paragraph 19).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Hinterberger as applied to claims 1 and 13 above, respectively, and further in view of Hong (US 2017/0256826 A1).
Ichikawa fails to disclose a printed circuit board. Hong—in an invention for a battery management system including bus bars—discloses the use a PCB near the bus bars so as to simplify connections without the use of wires, leads, or other extend connections (paragraph 59). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a PCB on the substrate of Ichikawa to produce direct contacts between components in a more space efficient manner as suggested by Hong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725